Citation Nr: 0002484	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  96-34 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
the lumbar spine with radiculopathy and limitation of motion 
due to shrapnel wounds, currently rated 60 percent disabling.

2.  Entitlement to an increased evaluation for arthritis of 
the cervical spine with limitation of motion due to shrapnel 
wounds, currently rated 30 percent disabling.

3.  Entitlement to an increased evaluation for shrapnel 
wounds to the abdomen, currently rated 30 percent disabling.

4.  Entitlement to an increased evaluation for shrapnel 
wounds of the right forearm, currently rated 30 percent 
disabling.

5.  Entitlement to an increased evaluation for shrapnel 
wounds of the chest, currently rated 10 percent disabling.

6.  Entitlement to an increased evaluation for shrapnel wound 
of the right thigh, currently rated 10 percent disabling.

7.  Entitlement to an increased evaluation for wound scars of 
the face and neck, currently rated 10 percent disabling.  

8.  Entitlement to an increased evaluation for shrapnel wound 
of the left knee, currently rated 10 percent disabling.

9.  Entitlement to an increased (compensable) evaluation for 
scars of the abdomen, trunk and chest.

10.  Entitlement to an increased (compensable) evaluation for 
scars of both upper and lower extremities.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to February 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the veteran increased 
evaluations for his service-connected disabilities in issue.  
A subsequent rating action by the RO in August 1997, 
continued the earlier denial of an increased evaluation for 
the veteran's service-connected disabilities exclusive of the 
veteran's service-connected shrapnel wound residuals of the 
right forearm.  The rating for this disorder was increased 
from 10 percent to 30 percent, effective from February 1995.  

In May 1999, the veteran appeared and offered testimony 
before the undersigned member of the Board at the RO.  
Testimony elicited at this hearing included the veteran's 
disagreement with an RO rating action in March 1999, which 
denied him entitlement to individual unemployability from 
August 8, 1995.  This issue will be further addressed in the 
remand section below.  A transcript of the veteran's hearing 
testimony on this occasion has been associated with his 
claims file.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  The veteran's lumbar spine disorder is currently 
evaluated at the maximum rating for intervertebral disc 
syndrome and is not shown to be manifested by residuals of a 
fracture of the vertebra or ankylosis.  

3.  Arthritis of the cervical spine is currently manifested 
by no more than severe functional impairment.  

4.  The service-connected abdominal shrapnel wounds are 
manifested by partial obstruction shown on upper 
gastrointestinal series in an area punctured in the original 
injury, with episodes of nausea and vomiting, following 
surgery with drainage; the symptoms more closely approximate 
a severe disability.  

5.  The veteran's shrapnel wound of the right forearm is 
productive of no more than severe incomplete paralysis of the 
ulnar nerve.    

6.  Residuals of shrapnel wounds of the chest represent no 
more than moderate muscle injury without impairment to 
respiration.
  
7.  The veteran's shrapnel wound of the right thigh is 
manifested by diminished sensation only.  

8.  Shell fragment wounds of the scars on the face and neck 
are well healed, non-tender, and produced no more than 
moderate disfigurement.  

9.  Residuals of a shell fragment wound of the left knee are 
manifested by discomfort compatible with no more than painful 
and tender scarring

10.  Scars of the abdomen, trunk, and chest are well healed, 
non-tender, with no evidence of interference or impairment of 
function.  

11.  Scars of the upper and lower extremity are well healed, 
non-tender, with no evidence of interference or impairment of 
function.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation in 
excess of 60 percent for arthritis of the lumbar spine with 
radiculopathy and limitation of motion due to shrapnel wounds 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§  3.321(b)(1), 4.1, 4.2, 4.10 and Part 4, 
Code 5010-5293 (1999).  

2.  The schedular criteria for an increased evaluation in 
excess of 30 percent for arthritis of the cervical spine with 
limitation of motion due to shrapnel wounds have not been 
met. 38 U.S.C.A. §§  1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 and Part 4, 
Code 5010-5290 (1999).  

3.  The schedular criteria for a 50 percent evaluation for 
shrapnel wounds of the abdomen have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 
and Part 4, Code 7301 (1999).  

4.  The schedular criteria for an increased evaluation in 
excess of 30 percent for a shrapnel wound of the right 
forearm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20 and Part 4, Code 8516 
(1999).  

5.  The schedular criteria for an increased evaluation in 
excess of 10 percent for shrapnel wounds of the chest have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, and Part 4, Code 5321 (1999).  

6.  The schedular criteria for an increased evaluation in 
excess of 10 percent for residuals of a shrapnel wound of the 
right thigh have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, and Part 4, 
Code 8520 (1999).  

7.  The schedular criteria for an increased evaluation in 
excess of 10 percent for wound scars of the face and neck 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7 and Part 4, Code 7800 (1999).  

8.  The schedular criteria for an increased evaluation in 
excess of 10 percent for residuals of a shrapnel wound of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7 and Part 4, 
Code 7804.

9.  The schedular criteria for a compensable rating for scars 
of the abdomen, trunk and chest have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7 and Part 4, Codes 7804, 7805 (1999).  

10.  The schedular criteria for a compensable evaluation for 
scars of both upper and lower extremities have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, and Part 4, Codes 7804, 7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has submitted well-grounded claims within the 
meaning of 38 U.S.C.A. § 5107(a) and VA has properly assisted 
him with the development of his claim.  No further assistance 
to the veteran is thus required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  

All relevant facts have been properly developed and all 
evidence necessary for an equitable resolution of the issues 
on appeal has been properly obtained by the RO.  The evidence 
includes the veteran's service medical records, records of 
treatment following service and reports of VA rating 
examinations.  The Board is not aware of any additional 
relevant evidence, which is available in connection with this 
appeal.  

I.  Summary of Facts

The veteran's service medical records show that in May 1969 
while on patrol in Vietnam the veteran sustained multiple 
shrapnel wounds from a hostile mortar round.  He was 
evacuated to the Naval Support Activity Hospital in Danang, 
Vietnam, where examination revealed multiple shrapnel wounds 
of the face, chest, abdomen, both lower extremities, and 
lateral walls of the right maxillary sinus with multiple 
fragments within the soft tissues of the face.  Abdominal X-
rays revealed three intra-abdominal fragments and multiple 
fragment wounds of the lower extremities without fractures.  
X-ray of the chest revealed a lung contusion involving the 
right upper lobe.  Under general anesthesia all wounds were 
debrided and an exploration of the right maxillary sinus was 
carried out.  An arthrotomy was performed on the left knee 
resulting in a finding of a small fracture to the inferior 
pole of the left patella.  An exploratory laparotomy was also 
performed.  There was a 3- millimeter to 4-millimeter 
puncture wound of the dome of the right lobe of the liver, a 
through-and-through perforation of the second portion of the 
duodenum, and a perforation of the transverse colon.  The 
through-and-through perforation of the duodenum was closed 
primarily and a transverse end colostomy was performed with 
distal mucous fistula.  Following several closed 
thoracostomies and a tracheostomy the veteran was noted to 
improve.  In late May 1969 all drains were removed and all 
wounds of the chest, abdomen and thigh were revised and 
closed.  

The veteran was evacuated to the continental United States 
for further evaluation and treatment at the U.S. Naval 
Hospital in Newport, Rhode Island, where an admission 
examination revealed the presence of several well-healed 
facial wounds, tenderness over the right maxillary sinus, and 
a healed tracheostomy scar on neck examination.  An 
examination of the chest at this time revealed a slightly 
draining shrapnel wound of the right anterior thorax.  
Examination of the abdomen revealed the presence of a 
functioning transverse colostomy with distal mucous fistula.  
Otherwise the abdomen was soft and non-tender to palpation 
with numerous healing soft tissue wounds.  Examination of the 
extremities revealed multiple healing soft tissue wounds.  
Examination of the right arm revealed a positive Tinel sign 
over the ulnar nerve at the elbow at the site of a shrapnel 
wound.  Examination of the left knee revealed full range of 
motion with some discomfort and slight quadriceps atrophy.  
The remainder of the physical examination was essentially 
unremarkable.  

While hospitalized, the veteran continued to improve with 
satisfactory healing of all soft tissue wounds.  The 
colostomy continued to function normally.  In mid-July 1969 a 
revision and closure of the transverse colostomy was 
performed.  The veteran did experience some spontaneous 
drainage from his midline surgical wound as a result of some 
necrosis in the subcutaneous tissue with a small portion of 
the wound infection extending through the fascia with a small 
fascial separation.  This drainage was treated with dressing 
changes and soaks.  In December 1969 the veteran had 
progressed to where he was felt to be fit for limited duty.  

On his initial VA examination in May 1971 the veteran 
complained of adhesions, nasal discomfort and facial pains.  
The veteran said that the scars in his abdomen were all 
tender and that he has a feeling of constant constipation 
after eating and can eat only small multiple feedings per 
day.  He complained of pain before evacuation of his bowels 
often of a severe and debilitation nature as well as cramps.  
Examination of the head, face and neck was normal other than 
for a right cheek scar and scattered scars, described as 
tracheostomy and mid-chin.  The veteran was also noted to 
have multiple abdominal scars including midline 15-inch 
xiphoid to pubis scar with puckering and contracture in its 
midportion at the site of excision of a chronically draining 
sinus tract.  There was generalized tenderness present over 
the abdominal scar as well as the abdomen and over a 
suprapubic scar where a catheter had been placed in his 
bladder.  Further scarring consisted of a 1 1/4-inch linear 
upper left anterior chest surgical scar three inches long on 
the right axilla, 1 1/2-inch scar on the left axilla, scars 
on the upper and lower forearms bilaterally with the one on 
the left anterior forearm showing muscular herniation through 
it.  There were scars in the calf posteriorly, burn scars on 
the right neck and calf and anteriorly placed thigh scars in 
addition to the surgical scar about the medial left knee for 
a fracture of the left patella and arthrotomy.  While all 
these were present and more, there was little functional 
effect noted in muscular range of motion.

On special orthopedic examination, the veteran was described 
as a well-developed, well-muscled individual.  Examination of 
the upper extremities revealed a normal shoulder girdle and 
normal left upper extremity.  There were several scars of 
note on the right upper extremity with a 2-centimeter scar 
over the mid-bicep mass of the anterior right arm, non-tender 
and with no palpable defect beneath it.  There was an oblique 
2- by 6-centimeter scar over the mid-flexor mass in the right 
forearm.  There was a 2- by 2-centimeter palpable fascial 
defect in the midportion of the scar with herniation of 
muscle through this fascial defect on forearm flexion.  There 
was no deficit of motor or sensory function in the right 
upper extremity.  There were multiple small scars of both 
lower extremities.  There was an entirely normal range of 
motion of both hips, both knees, and all distal lower 
extremity joints in both legs.  There was mild left calf and 
thigh atrophy.  There was normal sensation in both lower 
extremities except for a widespread hypesthesia, which 
covered most of the anterior left thigh below the level of 
the junction of the middle and proximal thirds of the femur.  
Specific examination of the left knee revealed no ligamentous 
laxity.  X-rays were interpreted to reveal shrapnel in the 
chest and left knee with normal chest and scalp.  A barium 
enema was essentially negative.  The VA examiner commented 
that although the veteran has multiple scars and objective 
evidence of many relatively minor findings, he did not 
believe that the veteran's functional loss was of great 
consequence.  

By an October 1971 RO rating action service connection was 
established for shrapnel wound scars of the face and neck, 
rated 10 percent disabling; residuals of shrapnel wound to 
the right forearm, right thigh, left knee, abdomen and chest 
each of which were rated 10 percent disabling, and scars of 
both upper and lower extremities, and scars of the abdomen, 
trunk and chest, each rated noncompensably disabling.  

In September 1978 the veteran was hospitalized at a VA 
medical center for severe right groin pain.  A right inguinal 
exploration was undertaken and a finding of a neuroma 
involving the right ileal inguinal nerve was made.  The 
neuroma was resected and the incision closed.  An RO rating 
action in December 1978 increased the disability evaluation 
for the veteran's service-connected residuals of shrapnel 
wounds of the abdomen from 10 percent to 30 percent 
disabling, effective from August 1978.  

Private clinical records from Lawrence and Memorial Hospital, 
received in connection with the veteran's current claim, 
revealed hospitalization and treatment provided to the 
veteran from December 1972 to February 1995 for various 
conditions to include a puncture wound of the right hand, 
chronic pancreatitis, hemoptysis of unknown etiology and a 
perforated appendicitis.  In November 1993 the veteran was 
admitted with a cervical radiculopathy related to a C5-6 disc 
herniation on the right without any recollection of a 
specific injury that might have precipitated the problem.  
The veteran underwent an anterior cervical diskectomy and 
autogenous iliac crest graft fusion at C5/6.  In February 
1995 he presented with back pain with some radiation down the 
left leg with feelings of dysesthesia and tingling in the 
left foot but also the right.  It was the diagnostic 
impression that the veteran had an atypical pain problem.  
The veteran was provided a lumbar epidural steroid injection.  

An evaluation of the veteran's low back and lower extremity 
pain was made by Dr. Philo F. Willetts, Jr., in February 
1995.  At that time the veteran was noted to have sustained 
an on-the-job injury in February 1994 to his right buttock 
and right side due to a slip and fall accident.  The veteran 
reported that he last worked in December 1994.  On physical 
examination the veteran was noted to have multiple areas of 
shrapnel wounds including wounds on the thighs, knees, and 
abdomen.  Inspection of the back was normal.  Range of motion 
of the back was indicated to be normal in all planes.  Toe 
and heel walking was normal without weakness.  Straight leg 
raising was mildly painful at 90 degrees bilaterally while 
seated.  While supine, the veteran reported pain at 
70 degrees on the left and 90 degrees on the right.  Motor 
examination showed normal and equal muscle strength over all 
muscle groups of both lower extremities.  Pinprick sensation 
showed decreased reported sensation over the anterior 
proximal right thigh.  Abdominal examination revealed 
multiple scarring and mild tenderness.  X-rays revealed some 
mild degenerative changes over the mid and lower thoracic 
vertebral bodies as well as significant degeneration of the 
sacroiliac joints.  

On VA examination in June 1995 the veteran complained of 
headaches, difficulty with use of his right arm, problems 
with painful sexual intercourse and vague tenderness and 
nausea in the epigastric area.  On examination the veteran 
was noted to have numerous well-healed shrapnel wound scars 
all over his body and on his extremities.  The abdomen was 
soft with tenderness in the epigastric and right upper 
quadrant areas on slight touching.  Range of motion of the 
musculoskeletal system was grossly normal without 
restrictions.  The left patellar area was tender with 
crepitation.  Right hand grip was slightly decreased.  On 
nervous system examination the sensory and motor system were 
normal.  There was some right forearm impairment of 
coordination.  

The veteran was provided a neurological evaluation by a 
private physician, Stanley G. Puggley, M.D., in September 
1995 for complaints of diffuse, apparently joint-related pain 
of a progressive nature.  He stated that his main pain 
involved intense aching discomfort in his neck and low back.  
The veteran also complained that his hip and knees also felt 
very stiff and achy.  On physical examination, the veteran 
demonstrated diffuse discomfort on range of motion of all 
joints but particularly in the neck and in the knees.  There 
was no obvious joint deformity.  There were no skin lesions 
beyond his preexisting scars from his shrapnel injury.  Motor 
examination was normal although some giveaway discomfort was 
noted proximal to the arms because of neck discomfort.  
Sensory examination was normal to pinprick and to light 
touch.  Reflexes were one plus in all extremities.  The 
examiner concluded as a diagnostic impression that the 
veteran's complaints of pain appeared clinically to have more 
of an arthritic than neurogenic basis.  

Dr. Willetts conducted a reexamination of the veteran in 
September 1995.  The veteran further elaborated on his on-
the-job back injury in February 1994 and subsequent problems 
with back discomfort.  The veteran said that sitting, 
writing, twisting in a chair and getting up and down all 
hurt.  On physical examination some spasm was noted over the 
lumbar spine.  Spinal motion was decreased at 28 degrees' 
flexion, 18 degrees' extension.  Straight leg raising was 
uncomfortable at 80 degrees.  Motor examination showed normal 
and equal muscle strength over all muscle groups of both 
lower extremities.  Sensation to pinprick was highly variable 
without consistent deficits.  Abdominal examination showed 
tenderness over the lower quadrant related to the veteran's 
war wounds.

At a personal hearing on appeal in August 1996 the veteran 
testified that contact of any type with his stomach caused 
him discomfort, including nausea and occasional vomiting.  
The veteran indicated that his stomach was his biggest 
problem and that he currently had an abscess from his wounds.  
He said that he had problems with digestion to include 
constipation and diarrhea.  The veteran stated that he had 
problems with lifting and walking up stairs.  The veteran 
said that he experiences increased pain in his right arm 
radiating downward from the elbow to the fingers as well as a 
lack of strength.  He further said that he had difficulty 
clenching his fist and holding objects such as a phone, for 
any prolonged period.  The veteran also said that he had pain 
in his shoulder as a result of a herniated disc in his neck.  
With respect to his scarring the veteran stated that "the 
most that's caused me the problem are in the belly and all."  
He said the scars on his face and neck are more visible now 
than before and are causing a drooping effect to his cheek 
and lip.  He further described difficulties with his left 
knee, sinuses, migraine headache, and jaw.  

Private outpatient treatment records from Dr. Thomas 
Kuchirchik and compiled between July 1995 and September 1996 
show evaluation and treatment provided to the veteran for 
complaints of back and abdominal pain.  The veteran was noted 
to have a stitch abscess in the area of his abdominal 
incision in May 1996 and was treated for related drainage.  

On VA examination in January 1997 the veteran related a 
history of multiple shrapnel wounds from a 60-millimeter 
mortar shell.  His most serious wounds were noted to be to 
the abdomen but he also was noted to have had injuries to 
both lower and both upper extremities as well as the face and 
neck.  The veteran was also noted to have a work-related 
injury to his lower back in 1994 and a history of anterior 
cervical diskectomy that same year.  On physical examination 
the veteran was noted to walk very slowly in a flexed 
position at 35 degrees in the lumbar spine.  His leg lengths 
were equal.  He could not walk on his heels and toes.  He had 
tenderness on palpation of the sacroiliac joint areas and 
sciatic notch regions.  The veteran stood flexed at 30 
degrees with further active flexion to 45 degrees with a 
measuring device.  Extension was to zero degrees.  Reflexes 
of the lower extremities were all within normal limits.  
There was hypesthesia of the right lateral and medial calf.  
Straight leg raising was positive bilaterally from the supine 
position at 10 degrees.  Examination of the cervical spine 
revealed a positive cervical pressure test.  Active range of 
motion of the cervical spine was 25 degrees of flexion, 8 
degrees of extension, 22 degrees tilt to the right and left 
and 30 degrees rotation to the right and left.  A 2 3/4-inch 
anterior right horizontal scar was noted in the midneck 
region.  Reflexes of the veteran's upper extremities were 
within normal limits.  There were multiple well-healed 
surgical scars on both legs.  There was a right arm scar in 
the anterior medial humerus region on the medial ulnar aspect 
of the right elbow and the anteromedial aspect of the right 
forearm.  There was a positive Tinel sign just proximal to 
the scar on the medial portion of the elbow.  There was 
hypesthesia in the ulnar nerve distribution of the right 
hand.  The veteran was noted to be right handed and to 
squeeze 25 pounds less than with his left hand using a grip 
dynamometer.  Range of motion of the right wrist, fingers, 
and elbows as well as the left upper extremity was completely 
normal.  Examination of the left knee revealed an anterior 
vertical scar over the midportion of the patella.  Range of 
motion of the knee was 0 to 110 degrees compared to 0 to 135 
degrees in the right knee.  There was atrophy of the 
quadriceps muscle and a positive patella test for pain.  The 
ligamentous structures tested out normally.  The entire knee 
joint was tender on palpation.  X-rays were interpreted to 
reveal osteoarthritis of the cervical spine as well as solid 
fusion of the C5-C6 vertebral bodies.  The lumbosacral spine 
showed osteoarthritic changes.  The left knee showed early 
arthritic changes.  The veteran was also noted to have 
retained multiple small shell fragments.  

On a VA peripheral nerve examination in January 1997 the 
veteran said that he had constant pain on the right side of 
his face which aches all the time with superimposed splitting 
headaches.  He also said he has sharp pains if he presses on 
an area near his right cheek.  He noted that he has nausea at 
times because of the shrapnel wounds to his abdomen.  The 
veteran also complained of low back pain which was constant 
and radiating down to both lower extremities as well as weak 
muscles especially in the right upper extremity but also in 
his lower extremities and left upper extremity.  
Additionally, he complained of tingling in his legs and 
muscle spasms in his low back.  He denied any bowel or 
bladder abnormalities.  On neurological examination cranial 
nerves II through XIX were unremarkable, except for decreased 
facial sensation on his right midface area in the vicinity of 
his old scar.  Motor examination showed that there was mild 
weakness of the right interossei in the right biceps about 4-
plus/5 and also questionable weakness versus pain affecting 
effort in the right ankle dorsiflexion, eversion and extensor 
hallucis longus about 4 plus to 5 minus.  Other groups in the 
right and left extremities were all 5/5 in power.  Sensory 
examination showed diminished pinprick in the right upper 
extremity in the C6 territory and on the toes and legs 
diffusely with dysesthetic or paresthetic sensation of 
abnormal feeling when he was touched with a finger or pin on 
his toes on the right foot.  The veteran was noted to be 
stooped over at the waist but he could walk on his heels and 
toes.  He could also walk tandem with some effort.  Romberg 
test was negative.

In February 1997 the veteran was hospitalized at a VA medical 
center for abdominal pain of undetermined etiology.  The 
veteran reported that over the past four days he had 
experienced pain with nausea and vomiting as well as 
diarrhea.  Examination of the abdomen revealed a vertical 
midline and multiple transverse well-healed scars.  There was 
soft positive tenderness on palpation in the right 
midabdomen.  Bowel sounds were hypoactive.  There was 
negative rebound or guarding.  A three-way X-ray study of the 
abdomen was negative for dilated loops or air fluid levels.  
The veteran was hospitalized for observation overnight and 
put on MS Contin, which he tolerated quite well.  He was able 
to tolerate a regular diet with no complaints and was 
discharged the following day.  

On VA examination in June 1997 the veteran complained of 
constant pain in the lower back radiating to the left 
testicle.  He also complained of nausea and continuous pain 
in his stomach at times and vomiting.  He indicated that his 
stomach always bothers him when eating.  He further noted 
that his left knee hurts all the time and that he has 
decreased sexual performance because of pain and an inability 
to maintain position with his body.  He further complained of 
right ankle pains, right shoulder pains and generalized pain.  
It was noted the veteran had suffered multiple scars, which 
were mostly superficial, well healed, disfiguring at some 
parts and affecting the veteran's general appearance.  
Physical examination noted scars to include a scar on the 
maxillary sinus on the right; lower neck, transverse; on the 
anterior chest; vertical below the umbilicus; on the right 
arm and right hand; transverse on the right side of the 
abdomen; left thigh; both knees; behind the right calf; and 
over the symphysis pubis.  The left knee was noted to show 
full range of motion with no tenderness and no cracks.  The 
veteran's right shoulder examination showed external rotation 
at 90 degrees.  There was no more abduction above 90 degrees.  
The veteran's abdomen was soft, and benign with no 
organomegaly.  The abdomen was very sensitive to touch and 
there was no rebound.  The veteran had positive bowel sounds 
and no focal tenderness.  The lungs were clear to percussion 
and auscultation.  It was noted that the veteran had a barium 
test in February 1997, which showed increased partial small 
bowel obstruction in the jejunum.  It was reported that the 
colon showed full coat of barium from the distal small bowel 
to the proximal sigmoid.  The remainder of the bowel could 
not be evaluated for mass/lesions on this study, as it was 
not coated with barium.  

A hearing officer's decision in August 1997 increased the 
disability evaluation for the veteran's residual of a 
shrapnel wound of the right forearm from 10 to 30 percent 
disabling under Diagnostic Code 8516, effective from February 
1995.  

In a statement received in October 1997 the veteran's spouse 
described the veteran's wounds, their appearance and the 
difficulties she and the veteran have had with discomfort 
caused by his multiple wounds.  She specifically indicated 
that because of his wounds the veteran is unable to lay on 
his side and hug her, participate in certain sports 
activities or fully enjoy his grandchildren.  She described 
the veteran's scars as disfiguring and severe.  

Private clinical records received in October 1997 show that 
the veteran was followed for problems with chronic low back 
pain since February 1995 and was noted in July 1997 to have 
significant recent improvement with medication adjustments.  
In June 1997 he was surgically evaluated for problems with 
increasing abdominal pain with nausea over the years as well 
as a recently developed new drainage area to a wound in the 
right abdomen.  Examination of the abdomen revealed multiple 
abdominal scars and old healed incisions with an obvious 
healed abscess in the midline superior to the umbilicus.  
There was no evidence of emanating purulence or any 
cellulitis although a small open area on the medial aspect of 
an oblique incision measuring 5 centimeters long was noted.  
Abdominal tenderness and pain with a question of new 
enterocutaneous fistula was diagnosed.  A computer tomography 
scan of the abdomen in June 1997 was negative for any abscess 
or identifiable intracutaneous fistula.  The rectus muscle 
was noted to be disruptive and several bowel loops were found 
to be adherent to a region of subcutaneous sutures in the 
right midabdomen.  An upper gastrointestinal series that same 
month was essentially negative except for a slight 
irregularity just beyond the duodenal bulb indicated to be 
due to a duodenitis or perhaps prior surgical intervention.  

In May 1999 the veteran presented for a hearing before the 
undersigned member of the Board.  At this hearing, the 
veteran described ongoing problems with the shell fragment 
wound of the abdomen to include pain, constipation and 
intermittent diarrhea.  He indicated that the stomach wound 
scar residuals drains and is subject to ulceration.  He said 
that his abdominal scars were extremely tender, as were the 
scars in the upper and lower extremities.  He said that over 
the years his disabilities have gotten much worse and are 
responsible for his unemployability as early as 1995.  


II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  Where an increase in an 
existing disability rating based on established entitlement 
of compensation is at issue, the present level of disability 
is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  


A.  Lumbar Spine

The veteran is in receipt of the maximum disability rating 
under Diagnostic Code 5293 for intervertebral disc syndrome.  
We have considered evaluating this disability under other 
diagnostic codes applicable for disabilities of the spine to 
include Diagnostic Codes 5285, residuals of fracture of the 
vertebrae and Diagnostic Code 5286, complete bony fixation of 
the spine.  The Board however notes that the veteran does not 
demonstrate any objective evidence of ankylosis of the spine 
or residuals of fracture of the vertebrae to warrant a higher 
schedular evaluation in excess of 60 percent.  Accordingly a 
60 percent evaluation accurately reflects the disability 
picture associated with the veteran's lumbar spine disorder.  
An increased schedular evaluation may not be assigned at this 
time.  The Board further notes that neither the veteran nor 
his representative have argued that the schedular ratings are 
inadequate.  The Board furthermore does not find exceptional 
or unusual circumstances such as to warrant referral to the 
RO for consideration of assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b) (1999).  See Floyd v. 
Brown, 9 Vet. App. 88 (1996), Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

B.  Cervical Spine

Slight limitation of motion of the cervical segment of the 
spine warrants a 10 percent evaluation; moderate limitation 
of motion warrants a 20 percent evaluation, and severe 
limitation of motion warrants a 30 percent evaluation.  
38 C.F.R. Part 4, Code 5290.  

Mild intervertebral disc syndrome warrants a 10 percent 
evaluation.  Moderate intervertebral disc syndrome with 
recurring attacks warrants a 20 percent evaluation.  Evidence 
of severe intervertebral disc syndrome with recurrent attacks 
and intermittent relief warrants a 40 percent evaluation.  
Evidence of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerks, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief 
warrants a 60 percent evaluation.  Diagnostic Code 5293.  

After reviewing the evidence of record the Board concludes 
that the preponderance of the evidence is against an 
evaluation in excess of 30 percent for the service-connected 
arthritis of the cervical spine.  The evidence of record has 
demonstrated that in January 1997 the veteran's range of 
motion of the cervical spine was 25 degrees of flexion, 
8 degrees of extension, 30 degrees of rotation, and 
22 degrees tilt to the right and left with complaints of 
mildly severe pain radiating to both shoulders and arms.  X-
rays of the cervical spine showed osteoarthritis and a solid 
fusion of C5-C6 intervertebral bodies following the surgery 
in October 1993.  

The Board observes that the veteran is at the maximum 
evaluation under Diagnostic Code 5290, which contemplates 
severe limitation of motion of the cervical spine.  While the 
Board is aware of the findings of C5-C6 fusion and is also 
aware of the United States Court of Appeals for Veterans 
Claims decision in Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(defining ankylosis as "immobility and consolidation of a 
part due to disease, injury, surgical procedure" we do not 
find fusion resulting in ankylosis is present.  Despite the 
veteran's spinal fusion surgery, there is no competent 
evidence that his cervical spine is ankylosed.  Range of 
motion of the cervical spine, albeit limited, is nevertheless 
demonstrated on the January 1997 VA examination.  
Accordingly, application of Diagnostic Code 5287, ankylosis 
of the cervical spine, is not warranted in this case.  

As to an evaluation on an alternative basis under Diagnostic 
Code 5293, the evidence shows that the veteran's neck pain 
was lessened by his surgery and that neurological deficits 
consist primarily of diminished sensation in the right C6 
distribution.  The medical evidence does not establish that 
the veteran has persistent symptoms compatible with sciatic 
neuropathy or does he have demonstrable muscle spasms.  
Accordingly disability as to warrant an increased evaluation 
under diagnostic code 5293 is not demonstrated.  Thus, the 
Board has determined that a cervical spine disorder is no 
more than 30 percent disabling.  

In making this determination the Board has considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, the analysis in DeLuca does not assist the veteran 
as he is receiving the maximum disability evaluation for 
limitation of motion of the cervical spine.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  

C.  Abdominal Wounds

The veteran's service-connected shrapnel wounds of the 
abdomen are currently rated as 30 percent disabling under 
Diagnostic Code 7301 (adhesions of peritoneum).  That rating 
contemplates a moderately severe disability, with partial 
obstruction manifested by delayed motility on barium meal and 
less frequent and less prolonged episodes of pain.  A 50 
percent rating, the highest rating assignable under this 
code, contemplates a severe disability with definite partial 
obstruction shown by X-ray, with frequent and prolonged 
episodes of severe colic, distention, nausea or vomiting, 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage.  Here the evidence of 
record shows that the original wounds led to "operation with 
drainage" as contemplated by the criteria for a 50 percent 
disability evaluation.  The veteran testified that he 
experiences nausea, vomiting, periods of constipation and 
diarrhea as well as pain with pressure on the abdomen.  As 
reported by VA examiners in June 1997 and July 1998, a 
February 1997 upper gastrointestinal series showed partial 
small bowel obstruction in the jejunum.  His complaints and 
symptoms are said to be consistent with small bowel 
obstruction.  It appears that the veteran's primary 
complaints with respect to his abdomen as indicated by his 
testimony consist of episodes of nausea and vomiting and 
abdominal pain with pressure contact.  These symptoms and 
findings, given the veteran's history, more closely 
approximate the criteria for the 50 percent rating, which is 
granted.

D.  Right Forearm

The veteran's residuals of a shrapnel wound to the right 
forearm has resulted in neuropathy of the right ulnar nerve 
and has been assigned a 30 percent disability evaluation 
under Diagnostic Code 8516.  A 30 percent evaluation is 
warranted for incomplete paralysis of the major extremity 
(here the right forearm) where moderate incomplete paralysis 
is exhibited, while a 40 percent evaluation is warranted when 
severe incomplete paralysis is exhibited.  A 60 percent 
evaluation is applicable when complete paralysis is shown, as 
manifest by "griffin claw" deformity due to flexor 
contraction of the ring and little fingers, atrophy very 
marked in dorsal interspace and thenar in hypothenar 
eminencies; loss of extension of the ring and little fingers, 
cannot spread the fingers (or reverse) cannot abduct the 
thumb; flexion of the wrist is weakened.  

A review of both the medical evidence and the veteran's 
testimony reflects that the veteran's disability resulting 
from the injury to his right forearm is not compatible with 
severe incomplete paralysis.  Notably, while impairment of 
coordination was shown on VA examination in June 1995, 
sensory and motor status was normal and handgrip was only 
slightly decreased.  The examiner who conducted his VA 
examination in January 1997 found that the veteran had only a 
moderate degree of ulnar nerve neuropathy with evidence on 
examination of hypesthesia.  Motion of the wrist, fingers, 
and elbows of the right upper extremity were all normal.  In 
sum, the veteran's right ulnar neuropathy resulting from the 
wound injury to the right forearm has not been characterized 
by his examiner as severe.  The objective evidence of record 
does not disclose otherwise.  Thus, the Board finds that the 
preponderance of the evidence is against the assignment of an 
evaluation in excess of 30 percent for the veteran's service-
connected residuals of a shrapnel wound of the right forearm.  
In doing so, the Board acknowledges the veteran's testimony, 
proffered in August 1996.  However, the subjective complaints 
of pain and numbness as well as fatigue while credible, do 
not rise to the level of severe incomplete paralysis.  

E.  Chest Wound

The veteran's shrapnel wounds of the chest are rated by the 
RO under the provisions of Diagnostic Code 5321, as injury to 
Muscle Group XXI, muscles of respiration.  The Board notes 
that during the pendency of this appeal the rating criteria 
for muscle injuries were revised.  See 62 Fed. Reg. 30327-28 
(June 3, 1997).  Where the law or regulation changes while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the veteran's increased rating claim will be 
considered under both the old and new law.  A noncompensable 
evaluation is warranted for slight injury to Muscle Group XXI 
(thoracic muscle group).  A 10 percent evaluation requires 
moderate injury.  A 20 percent evaluation is warranted for 
severe or moderately severe injury.  38 C.F.R. Part 4, 
Code 5321.  

Moderate disability of muscles is contemplated when there is 
a through-and-through or deep penetrating wound of a short 
tract by a single bullet or a small shell or shrapnel 
fragment.  There was no explosive effect of a high velocity 
missile and there are no residuals of debridement or 
prolonged infection.  The objective findings include entrance 
and (if present) exit scars linear or relatively small and so 
situated as to indicate a relatively short tract through the 
muscle tissue.  Objective findings also include signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus and of definite weakness or 
fatigue in comparative tests.  38 C.F.R. § 4.56(b), effective 
prior to July 3, 1997.  

Moderately severe disability of muscles is contemplated when 
there is a through-and-through or deep penetrating wound due 
to a high velocity missile or a large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts and intermuscular cicatrization.  
The objective findings include relatively large entrance and 
(if present) exit scars so situated as to indicate the tract 
of the missile through important muscle groups.  Other 
objective findings include moderate loss of deep fasciae or 
moderate loss of muscle substance or moderate loss of normal 
firm resistance of muscles compared with the sound side and 
marked or moderately severe loss of strength.  38 C.F.R. 
§ 4.56(c), effective prior to July 3, 1997.  

Moderate disability of muscles is contemplated when there is 
a through-and-through or deep penetrating wound of short 
tract from a single bullet, small shell or shrapnel fragment, 
without explosive effect of a high velocity missile, 
residuals of debridement or prolonged infection.  There is a 
service department record or otherwise evidence of in-service 
treatment for the wound.  There is a record of consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lower threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  The objective findings include entrance 
and (if present) exit scars, small or linear, indicating a 
short tract of the missile through muscle tissue.  There is 
some loss of deep fasciae or muscle substance or impairment 
of muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2), effective July 3, 1997.  

Moderately severe disability of muscles is contemplated when 
there is a through-and-through or deep penetrating wound by a 
small, high velocity missile or large low velocity missile, 
with debridement, prolonged infection or sloughing of soft 
parts and intermuscular scarring.  There is a service 
department record or other evidence showing hospitalization 
for a prolonged period of treatment of the wound.  There is a 
record of consistent complaints of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability to keep 
up with work requirements.  The objective findings include 
entrance and (if present) exit scars indicating tract of the 
missile through one or more muscle groups.  There are 
indications on palpation of loss of deep fasciae, muscle 
substance or normal firm resistance of muscles compared with 
the sound side.  Test of strength and endurance compared with 
the sound side demonstrates positive evidence of impairment.  
38 C.F.R.  (NOT DICTATED) (d)(3), effective July 3, 1997.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

The veteran's service medical records do not fully document 
the nature of the veteran's initial chest wound but indicate 
that penetration was to the soft tissues of the right 
anterior thorax and resulted in a contusion of the right 
upper lobe of the right lung.  VA examination immediately 
after service did not show that the chest wound involved bony 
injury or muscle loss.  The track of the missile was 
relatively short.  This conclusion is based on the service 
medical records and VA X-ray evidence of fragments of steel 
indicated as close to the mediastinum and normal fully 
expanded lungs.  There is no indication that there was an 
explosive effect related to this injury or any prolonged 
infection.  Recent VA examination revealed clear lungs to 
percussion and auscultation.  There was no evidence of 
impairment to respiratory muscle function related to the 
service-connected injury and the veteran has not testified 
otherwise.  In essence, there is no evidence of a moderately 
severe disability with loss of muscle substance or strength.  
Therefore, the Board finds that a rating in excess of 10 
percent under the criteria effective before and after July 
1997 amendments for injuries to Muscle Group XXI is not 
warranted.  

F.  Right Thigh

The veteran's shrapnel wound of the right thigh is rated 
according to the criteria for paralysis of the sciatic nerve 
under Diagnostic Code 8520.  Complete paralysis of the 
sciatic nerve is such that the foot dangles and drops, with 
no active movement possible of muscles below the knee, 
flexion of knee, weakened or (very rarely) loss will be rated 
as 80 percent disabling.  Severe incomplete paralysis with 
marked muscular atrophy will be rated as 60 percent 
disabling.  Incomplete paralysis will be rated as 40 percent 
disabling where moderately severe, is 20 percent disabling 
where moderate, and 10 percent disabling where mild.  
38 C.F.R. Part 4, Code 8520.

On private examination in February 1995, motor examination 
revealed normal and equal muscle strength of both lower 
extremities and a report of decreased sensation over the 
anterior proximal right thigh from the veteran's shrapnel 
wound.  There were no other abnormal sensations.  The 
veteran's VA examiner in June 1995 found the veteran's 
sensory and motor status to be normal without restriction.  
Neurological examination on VA hospitalization in February 
1997 as well as examination of the extremities was 
essentially negative.  

The comprehensive January 1997 examination found diminished 
sensation in the lower extremities, however, such 
symptomatology was attributed by the VA examiner to the 
veteran's service-connected low back disorder as opposed to 
injury residuals to the sciatic nerve resulting from the 
service-connected right thigh wound.  In sum, the medical 
evidence shows findings, which are no more than mild and 
which are limited to sensory deficits.  Consequently, there 
is no basis for finding that there is moderate or greater 
paralysis resulting from the service-connected right thigh 
wound injury involving the sciatic nerve, which would permit 
increasing the disability rating currently assigned.  

G.  Left Knee Shrapnel Wound

The veteran's service medical records show that the shrapnel 
wound of the left knee result in a small fracture to the 
inferior pole of the left patella.  X-ray of the left knee on 
initial VA examination in September 1971 disclosed shrapnel 
in the soft tissue with intact bony structure.  Range of 
motion of the left knee was indicated to be unimpaired.  
Clinical findings were limited to a scar about the medial 
left knee indicated to be well healed and the veteran's 
complaints of left knee pain.

The veteran's left knee on VA examination in June 1995 had 
grossly normal range of motion although tenderness with 
crepitation was noted in the left patella area.  His scars 
were indicated to be well healed.  The veteran's scars on VA 
examination in June 1997 were also noted to be well healed 
and his left knee had full range of motion without tenderness 
or cracks.

In sum, the veteran is not shown to have any impairment of 
his left knee function as a result of his shrapnel wound 
injury and his scars are well healed.  Diagnostic Code 7804 
provides a 10 percent disability evaluation for scars which 
are superficial, tender and painful on objective 
demonstration.  The veteran is currently assigned a 10 
percent disability evaluation for his left knee injury 
residuals.  No greater impairment is shown.  Accordingly, a 
rating in excess of 10 percent for the left knee shell 
fragment wound injury residuals would not be in order.

H.  Face and Neck Scars

Service medical records show the veteran sustained multiple 
fragment wounds within the soft tissues of the face.  His 
facial scars were noted to be well healed in December 1969 
and, after service, on VA examination in May 1971.  On the 
latter examination the veteran's facial scars were noted to 
include a two-inch horizontal scar on the right cheek 
adjacent to the nose, not particularly sensitive to pressure 
although resulting in an area of diminished sensations 
centered about it.  

The veteran's facial and neck scars are rated as 10 percent 
disabling under the provisions of Diagnostic Code 7800.  A 10 
percent evaluation may be assigned under Diagnostic Code 7800 
for the scars of a neck, face or head, which is moderate and 
disfiguring.  The veteran's scars on the face and neck may 
also be assigned a 10 percent evaluation under the provisions 
of Diagnostic Code 7803 if the scar is fully nourished with 
repeated ulceration.  A 10 percent evaluation may also be 
assigned under Diagnostic Code 7804 if the scar is tender or 
painful on objective demonstration.  Under Diagnostic 
Code 7800, a 30 percent evaluation is warranted for a scar of 
the head, face or neck if such is severe, and especially if 
producing a mark and a slight deformity of the eyelids, lips, 
or auricles.  

The veteran's spouse has described the veteran's scars as 
disfiguring and has further stated that the veteran's 
appearance as a result of his scarring has worsened over the 
years.  She however indicates that her comments pertain to 
the veteran's abdominal scars, chest scars, and neck as 
opposed to his facial scarring.  

On recent VA examination of the veteran's scars it was 
indicated they were mostly superficial and well healed.  His 
VA examiner further observed that they were disfiguring at 
some parts (without reference to any specific anatomical 
location) and affecting the veteran's general appearance.  
Neurological examination was unremarkable except for 
decreased facial sensation in the vicinity of his old scar.  

The veteran in his December 1997 testimony indicated that he 
believed his scars should be compensated for tenderness.  He 
further noted that "the ones that are worse are the ones that 
I'm not getting compensated for actually."  Thus implying 
that impairment from his facial and neck scars was 
essentially unchanged. The veteran at his earlier hearing in 
August 1996 testified with respect to his facial scarring 
that his scars were now more visible than before and caused 
his cheek and the edge of his lip to droop.  Notwithstanding 
the veteran's seemingly contradictory testimony, it is the 
Board's opinion that the clinical findings show no more than 
moderate disfiguring scarring which is neither painful nor 
tender.  Accordingly, the Board concludes that an increased 
evaluation for the veteran's scars of the veteran's face and 
neck is not in order.

I.  Abdominal Scars and Scars of Both Upper
and Lower Extremities

Recent clinical findings fail to provide bases for assigning 
a compensable rating for the scars of the abdomen or upper 
and lower extremities.  These scars were described on VA 
examination as mostly superficial and well healed.  To the 
extent that they are disfiguring, such disfigurement is only 
compensable under the Rating Schedule for head, face, or neck 
scars.  A stitch abscess in one of the abdominal scars was 
reported by Dr. Kuchirchik in May 1996, but examinations 
before and after that episode did not find repeated 
ulceration.  As there is no evidence which reveals that these 
scars are predominantly other than asymptomatic, a 
compensable rating for scars of the abdomen as well as scars 
of upper and lower extremities is not warranted.  

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
and does not find that the evidence is proximately balanced 
as to warrant its application.  


ORDER

An increased evaluation for arthritis of the lumbar spine 
with radiculopathy and limitation of motion due to shrapnel 
wounds is denied.  

An increased evaluation for arthritis of the cervical spine 
with limitation of motion due to shrapnel wounds is denied.  

Entitlement to a 50 percent evaluation for shrapnel wounds to 
the abdomen is granted, subject to regulations applicable to 
the payment of monetary benefits.  

Entitlement to an increased evaluation for shrapnel wound of 
the right forearm is denied.  

Entitlement to an increased evaluation for shrapnel wounds of 
the chest is denied.  

Entitlement to an increased evaluation for shrapnel wound of 
the right thigh is denied.  

Entitlement to an increased evaluation for wound scars of the 
face and neck is denied.

Entitlement to an increased evaluation for shrapnel wounds of 
the left knee is denied.

Entitlement to an increased (compensable) evaluation for 
scars of the abdomen, trunk, and chest is denied.  

Entitlement to an increased (compensable) evaluation for 
scars of both upper and lower extremities is denied.  


REMAND

During the veteran's hearing before the undersigned in May 
1999, he testified that he has been unemployable as a result 
of service-connected disabilities since 1995.  He believes as 
such he should have been granted a total rating by the RO 
since 1995 based on individual unemployability resulting from 
service-connected disorders.  The veteran's letter submitted 
at the hearing constitutes a notice of disagreement with 
respect to the RO's March 1999 rating decision denying him 
entitlement to individual unemployability from August 1995.  
The United States Court of Appeals for Veterans Claims has 
held that in such cases the correct procedure is for the 
Board to remand, not refer the issues to the RO for issuance 
of a statement of the case.  Manlincon v. West, 12 Vet. 
App. 238 (1992).  Moreover, the Board notes that this claim 
appears to have originated as early as the VA Form 9 received 
May 30, 1996, in which the veteran stated "I can no longer 
work my job," and has been pending since that time.  The 
veteran's service-connected disabilities were then rated, in 
combination, at 60 percent; as such, they satisfied the 60 
percent threshold requirement of 38 C.F.R. § 4.16(a) (1996) 
for unemployability determinations, as they were all the 
result of multiple injuries incurred in action.  
§ 4.16(a)(4).

The RO should issue a statement of the 
case with respect to the denial of 
entitlement to individual unemployability 
due to service-connected disabilities.  
This should address the considerations 
raised in the preceding paragraph.  The 
veteran should be advised of his 
appellate rights.  

If the veteran files a timely substantive 
appeal the RO should respond accordingly.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals


 



